Citation Nr: 1327005	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-18 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for disability claimed as myositis.

2.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative changes of the right knee, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a fracture of the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had verified active military service from June 1962 to May 1965, from July 1970 to January 1978, and from April 1984 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Veteran requested a hearing before the Board in a June 2009 substantive appeal.  A hearing before a member of the Board was scheduled for August 11, 2011.  The Veteran failed to attend the hearing.  In November 2011, he withdrew his request for a Board hearing.


REMAND

In his November 2011 statement, the Veteran requested that all new medical records from VA be considered in the appeal.  In view of this statement, VA treatment records potentially relevant to the claims on appeal are likely outstanding.  Records have been obtained through May 2008.  Thus, any additional pertinent VA treatment records dated since May 2008 should be obtained on remand.  As the Veteran has resided in multiple locations in Florida and North Carolina, records may have to be obtained from multiple facilities.

The most recent VA examinations to assess the Veteran's lumbosacral spine, right knee and left index finger disabilities were in May 2008.  Given that the VA examinations were conducted over five years ago, the Veteran should be afforded VA examinations to determine the current degree of severity of these disabilities while the case is in remand status.

In regard to the claim for service connection for myositis, the Veteran contends that the disability is due to his exposure to Agent Orange during his service in Vietnam or due to his exposure to cold weather during service.  The Board finds that it necessary to also remand this claim to schedule the Veteran for a VA examination and to request an etiological opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's VA treatment records for the period since May 2008.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected degenerative changes of the lumbosacral spine.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected degenerative changes of the right knee.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected residuals of a fracture of the left index finger.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

5.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed myositis.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should determine whether the Veteran has myositis or has had it at any time during the period of the claim.  If it has not been present at any time during the pendency of the claim, the examiner should attempt to identify, if present, the disorder the Veteran believes is myositis.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that myositis or the disorder claimed as myositis by the Veteran had its onset during, or is otherwise related to, service.  

Consideration should be given to the Veteran's statements regarding in-service exposure to cold weather.  His statements should be taken as credible.  Consideration should also be given to the Veteran's presumed exposure to herbicide agents, such as Agent Orange, during service in Vietnam.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The RO or the AMC should undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

